ELECTRONIC RECORD                        M"/•/5

COA # 14-14-00702-CR                                 OFFENSE: Indecency with a Child


STYLE: Patrick Dale Earvin vThe State of Texas        COUNTY: Harris

                                                                      •th r,:.
COA DISPOSITION: Affirmed                             TRIAL COURT: 177UI  District Court


DATE: July 7, 2015   Publish: No                      TC CASE #:1357121




                                   IN THE COURT OF CRIMINAL APPEALS




STYLE: Patrick Dale Earvin vThe State of Texas


CCA #


    APPELL*nTyS                        Petition    CCA Disposition: "WQ                     //w-/r
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE:      //Ifffa*                                SIGNED:                       PC:

JUDGE:      hM CjMjl4^-                            PUBLISH:                      DNP:




                                                                                           MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD